BBH TRUST BBH CORE SELECT class n shares (“BBTEX”) retail class shares (“BBTRX”) SUPPLEMENT DATED OCTOBER 7, 2,DATED FEBRUARY 28, 2010, AS SUPPLEMENTED APRIL 6, 2011, JUNE 1, 2, 2011 BBH INTERNATIONAL EQUITY FUND class n shares (“BBHEX”) class i shares (“BBHLX”) SUPPLEMENT DATED OCTOBER 7, 2, DATED FEBRUARY 28, 2010, AS SUPPLEMENTED APRIL 6, 2011, JUNE 1, 2, 2011 BBH BROAD MARKET FUND class n shares (“BBBMX”) class i shares (“BBBIX”) SUPPLEMENT DATED OCTOBER 7, 2, DATED FEBRUARY 28, 2010, AS SUPPLEMENTED APRIL 6, 2011, JUNE 1, 2011, JUNE 29, 2, 2011 BBH MONEY MARKET FUND class r shares (“BBMXX”) class i shares (“BBSXX”) SUPPLEMENT DATED OCTOBER 7, 2, DATED OCTOBER 28, 2010, AS REVISED ON FEBRUARY 1, 2011 AND AS SUPPLEMENTED APRIL 6, 2, 2011 (each a “Fund”) The section entitled “Management” of each Fund’s Statement of Additional Information is revised by replacing the information of the Chief Compliance Officer in the “Officers Table” with the following: Mark A. Egert 140 Broadway New York, NY 10005 Birth Date:May 25, 1962 Chief Compliance Officer (“CCO”) Since 2011 CCO of the Trust (September 2011–present); CCO for Brown Brothers Harriman & Co. (June2011 – present); Partner at Crowell & Moring LLP (from April 2010 to May 2011); and CCO of Cowen and Company (from January 2005 to April 2010). N/A N/A PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE.
